Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 09/22/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, regarding Claim 1, lines 6-7, Claim 2, lines 4-5, Claim 6, lines 7-8, the features wherein “power is supplied to a charging module or additional module connected to the input source” must be shown or else the features must be canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 2, 3, 4, 6, 7, and 8 are objected to because of the following informalities:  	Regarding claim 1, in line 2, “the boosted input source” should read as “a boosted input source”;in line 5, “the output stage does not fall below…” should read as “a voltage of the output stage does not fall below…”;in line 6-7, “additional module” should read as “ an additional module”. 	Regarding claim 2, in line 3, “the flow” should read as “a flow”;in line 4, “additional module” should read as “the additional module”;in line 5, “the output stage” should read as “the voltage of the output stage”;in line 6, “a reference voltage” should read as “the reference voltage”.	Regarding claim 3, in line 2, “a sampling voltage” should read as “the sampling voltage”;in line 4, “a sampling voltage” should read as “the sampling voltage”;in line 7, “a result” should read as “a comparison result”;in line 7-8, “a reference voltage” should read as “the reference voltage”;in line 8, “an output sampling voltage” should read as “the sampling voltage of the output stage”.	Regarding claim 4, in line 4-5, “a sampling voltage” should read as “the sampling voltage”;in line 9-10, “a sampling voltage” should read as “the sampling voltage”;in line 12, “a result” should read as “a comparison result”;in line 12-13, “a reference voltage” should read as “the reference voltage”;in line 13, “an output sampling voltage” should read as “the sampling voltage of the output claim 6, in line 3-4, “the boosted input source” should read as “a boosted input source”;in line 5, “the output stage does not fall below…” should read as “a voltage of the output stage does not fall below…”;in line 7-8, “additional module” should read as “ an additional module”.	Regarding claim 7, in line 3, “the flow” should read as “a flow”.	Regarding claim 8, in line 3, “a sampling voltage” should read as “the sampling voltage”;in line 5, “a sampling voltage” should read as “the sampling voltage”;in line 8, “a result” should read as “a comparison result”;in line 8, “a reference voltage” should read as “the reference voltage”;in line 9, “an output sampling voltage” should read as “the sampling voltage of the output stage”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Milivojevic et al. (US Patent Application Publication US 2021/0151988 A1, hereinafter claim 1, Milivojevic discloses (see Fig. 2) a renewable energy power control device (211) comprising: a boost converter (207) that receives and boosts up an input source (Vblend) and supplies the boosted input source (Vdc) to an output stage (209); and a control unit (215) that controls, by using a sampling voltage of the output stage (input to 215 from 207, see [0024]), such that the output stage does not fall below a reference voltage (Boost Circuit controls Vdc to be at or above an adequate voltage Vdc to provide proper power for AC load, see [0021]), and controls, by using a sampling voltage of the input source (input from 205 to 215, see [0024]), such that power is supplied to a charging module (comprising 217, 216) or additional module connected to the input source (power is supplied to 216 via 217, see [0023]).

	Regarding claim 2, Milivojevic discloses (see Fig. 2) wherein the control unit performs a pulse-width modulation (PWM) control on the boost converter (see [0024], “control signals from microcontroller 215 are controlling power switches (MOSFETS and IGBTs)”) based on a power graph of the output stage according to the flow of the input source in such a way that power is supplied to the charging module or additional module connected to the input source while maintaining the output stage to a level equal to or greater than a reference voltage (see Fig. 5, the power graph dictates power supplied to 216, i.e. during 506, according to the flow of power of the PV panel).

	Regarding claim 6, Milivojevic discloses (see Fig. 2) method of controlling renewable energy power (via 211), the method comprising: receiving and boosting up an input of an input source (Vblend) and supplying the boosted input source (Vdc) to an output stage (209), by a boost converter (207); controlling, by a control unit (215), such that the output stage does not fall below a reference voltage (Boost Circuit controls Vdc to be at or above an adequate voltage Vdc to provide proper power for AC load, see [0021]), by using a sampling voltage of the output 

	Regarding claim 7, Milivojevic discloses (see Fig. 2) further comprising: performing, by the control unit, a pulse-width modulation (PWM) control on the boost converter (see [0024], “control signals from microcontroller 215 are controlling power switches (MOSFETS and IGBTs)”) based on a power graph of the output stage according to the flow of the input source (see Fig. 5, the power graph dictates power supplied to 216, i.e. during 506, according to the flow of power of the PV panel).

Allowable Subject Matter
Claims 3, 4, 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  		Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control unit comprises: an output unit for outputting, as a sampling voltage of the output stage, a maximum value and an output up/down signal in a power graph, and outputting, as a sampling voltage of the input source, an input up/down signal from the power graph; and a mux for multiplexing the output up/down signal and the input up/down signal, and outputting, as a PWM muxing signal, a logical product of a result, obtained by comparing a reference voltage with an output sampling voltage, and a maximum value of the output stage which is obtained by shift-calculating the output up/down signal, to the boost converter”.	Claim 5 is objected due to its dependency on claim 3.	Regarding Claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control unit comprises: an output sampling unit for sampling the output stage; an output up/down signal unit for outputting, as an output up/down signal, a sampling voltage of the output stage; a shift unit for outputting a maximum value of the output stage obtained by shift-calculating the output up/down signal; an input sampling unit for sampling the input source; an input up/down signal unit for outputting, as an input up/down signal, a sampling voltage of the input source; and a mux for multiplexing the output up/down signal and the input up/down signal, and outputting, as a PWM muxing signal, a logical product of a result, obtained by comparing a reference voltage with an output sampling voltage, and the maximum value of the output stage which is obtained by shift-calculating the output up/down signal, to the boost converter”.	Claim 9 is objected due to its dependency on claim 4.	Regarding Claim 8, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the performing of the PWM control comprises: outputting, as a sampling voltage of the output stage, a maximum value of the output stage, obtained by shift-calculating an output up/down signal in a power graph, and the output up/down signal, and outputting, as a sampling voltage of the input source, an input up/down signal in the power graph, by the control unit; and multiplexing the output up/down signal and the input up/down signal, and outputting, as a PWM muxing signal, a logical product of a result, obtained by comparing a reference voltage with an output sampling voltage, and the maximum value of the output stage which is obtained by shift-calculating the output up/down signal, to the boost converter”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		Dennis et al. (US Patent Application Publication 2017/0192445 A1) discloses a power managing apparatus for and alternate energy source and a storage device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 







applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYE-JUNE LEE/Examiner, Art Unit 2838  
 
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838